DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The terminal disclaimer as filed on 12/23/2020 overcomes the double-patenting rejection as presented in the previous office action.  Claims are allowable over the art of record.

Reasons for Allowance
Claims 1-5, 7-8 and 12-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Yeh et al. (US 2006/0134462 A1) is the closest prior art. Yeh discloses a compound having a structure of formula (1) ([0013-0014], [0016], [0019], [0027-0030]), wherein M is Ir ([0013]), m is 1-3, n is 0-3, and m+n=3 ([0014]), A is a C3-20 cycloalkyl or C3-20 heterocyclic ring containing N ([0014]), and C is an acetyl acetone group ([0014]) in which E is hydrogen ([0014] and [0019]) and D and F are isopropyl alkyl ([0019]).  In an example, Yeh discloses that the organometallic complex has the following formula ([0016])

    PNG
    media_image1.png
    150
    179
    media_image1.png
    Greyscale
 and  C is 
    PNG
    media_image2.png
    122
    125
    media_image2.png
    Greyscale
([0019]), and therefore, the formula of paragraph [0016] simplifies to the following structure

    PNG
    media_image3.png
    259
    411
    media_image3.png
    Greyscale

Yeh further discloses that E can be hydrogen ([0019]) and each of D and F is sec-butyl ([0019]) that has a structure  
    PNG
    media_image4.png
    105
    155
    media_image4.png
    Greyscale
. 
Therefore, the formula immediately above reads on instant claimed formula I, in which each of X5, X6, X7, X8 each being C, X2 being N, at least one X (X2) being N, R1-R4 being 
    PNG
    media_image4.png
    105
    155
    media_image4.png
    Greyscale
) ([0019]), each of R5, R6 and R7 being hydrogen, R8 being hydrogen, R7 or R8 represent no-substitution, n (in the above formula it is represented by m) is 1 or 2 (see paragraph [0014], see also example 1, in which n=m is 2).
However, claims as amended requires when the compound has a structure of Formula I. at least one of the following is true: (i) X2 is C. or (ii) R6 is independently selected from group consisting of alkyl, cycloalkyl and combinations thereof, which is not taught by Yeh, alone or in combination with other reference. 
Yeh also fails to disclose that the compound is represented by formula II or III.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721